Citation Nr: 1622668	
Decision Date: 06/06/16    Archive Date: 06/21/16

DOCKET NO.  10-16 480	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a headache disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Sara Schinnerer, Counsel


INTRODUCTION

The Veteran had active service from April 1965 to October 1968. 

This appeal comes before the Board of Veterans' Appeals (Board) from a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.   

The Veteran testified at a hearing at the RO before the undersigned Veterans Law Judge in February 2013; a transcript of the hearing is of record.

The Board remanded this issue in August 2013 for additional development.  It has since been returned to the Board for further appellate action.

The Veteran's claim of entitlement to service connection for tinnitus was granted by the RO in a March 2014 rating decision.  That issue is no longer before the Board as the Veteran has been granted the full benefit sought.  

A January 2014 VA examination report raises the issue of whether new and material evidence has been submitted to reopen the claim of entitlement to service connection for bilateral hearing loss.  This issue has not been adjudicated by the originating agency.  As such, the Board does not have jurisdiction over the issue, and it is referred to the originating agency for appropriate action.

The record before the Board consists entirely of the Veteran's electronic records within Virtual VA and the Veterans Benefits Management System. 


REMAND

When this case was before the Board in August 2013, the Board noted the Veteran's February 2013 testimony that he experienced headaches during service, which continued since separation from service.  The Board further noted the Veteran's assertion that he sought treatment for headaches within six months after separation from service.  Thus, the case was remanded in order to afford the Veteran a VA examination to determine the nature and etiology of any headache disorder present during the period of the claim.  

In January 2014, the Veteran underwent a VA examination.  Upon review of the record, the examiner diagnosed a migraine headache disability.  The examiner stated that he reviewed the Veteran's service treatment records, to include enlistment, flight physical, and separation examinations, which were negative for complaints or a diagnosis of a headache disorder.  The examiner concluded that it was "less likely" that the Veteran's current headaches were caused by his military service.  

In an April 2014 addendum opinion, the January 2014 VA examiner found that the Veteran's current headache disability was not due to the service-connected tinnitus disability.  In providing this opinion, the examiner in significant part indicated that the Veteran's migraine and tinnitus disabilities were two separate entities unrelated to each other, referencing a study without citation that, "does not show tinnitus as an association to migraine headaches."    

The Board finds the January 2014 and April 2014 VA examiner's opinions inadequate for purposes of adjudicating the appeal.  Specifically, in providing the aforementioned negative direct opinion, the examiner did not consider the Veteran's testimony and statements indicating that he experienced headaches during service, which continued since separation from service, as well as sought treatment for headaches within six months after separation from service.  Similarly, in providing the negative secondary opinion, the examiner did not provide adequate reasons or bases, as he failed to cite to a study which he relied upon, and he did not address whether the Veteran's current headache disability was aggravated by the service-connected tinnitus disability.  

Therefore, the Board must once again remand this issue for a medical opinion concerning this matter.

Accordingly, the case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  The RO or the AMC should undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claim.  If any requested records are unavailable, or the search for such records otherwise yields negative results, that fact should clearly be documented in the record and the Veteran so notified in accordance with 38 C.F.R. § 3.159(e).

2.  Once the record is developed to the extent possible, all pertinent evidence of record must be made available to and reviewed by an appropriate VA physician. 

Based on the review of the record, the physician should state a medical opinion as to whether it is at least as likely as not (i.e., at least 50 percent probable) that the Veteran's currently diagnosed migraine headache disability originated during service or is otherwise etiologically related to the Veteran's active service.  In rendering the opinion(s), the examiner should specifically address the Veteran's contention that he has experienced headaches during service, which continued since separation from service, and he sought treatment for headaches within six months after separation from service.  The examiner should also state an opinion as to whether it is at least as likely as not (i.e., at least 50 percent probable) that the Veteran's migraine headache disability was caused or 
permanently worsened by the Veteran's service-connected tinnitus disability.  

For purposes of the opinion(s), the physician should assume that the Veteran is a credible. 
The supporting rationale for all opinions expressed must be provided.  If the physician is unable to provide any required opinion, he or she should explain why the required opinion cannot be provided.  If the physician cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the physician should identify the additional information that is needed.  

Another examination of the Veteran should only be performed if deemed necessary by the person providing the opinion(s).

3.  The RO or the AMC should also undertake any additional development deemed necessary.

4.  Then, the RO or the AMC should readjudicate the Veteran's claim of entitlement to service connection for a headache disability.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be provided with a Supplemental Statement of the Case and afforded the requisite opportunity to respond before the case is returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action unless he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).


This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




